Citation Nr: 0118056	
Decision Date: 07/10/01    Archive Date: 07/16/01

DOCKET NO.  00-20 117	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to accrued benefits.


ATTORNEY FOR THE BOARD

T. S. Tierney, Counsel



INTRODUCTION

The veteran served on active duty with the United States 
Armed Forces Far East during World War II.  He died in March 
1984 and the appellant is his widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines.


FINDINGS OF FACT

1.  The veteran died in March 1984, with the sole cause of 
death reported as a bleeding peptic ulcer.

2.  At the time of the veteran's death, service connection 
was in effect for a scar on the left supraorbital region, 
assigned a noncompensable rating; the veteran had no pending 
claims at the time of his death.

3.  The evidence does not establish that the service-
connected disability caused or contributed materially or 
substantially to the veteran's death.

4.  The appellant initially filed a claim for accrued 
benefits in July 1998, more than one year after the veteran 
died.

5.  The veteran had pre-war service from September 15 to 
December 7, 1941; beleagured service from December 8 to 
December 12, 1941; no casualty status from December 13, 1941, 
to March 31, 1945; and service in the Regular Philippine Army 
from April 1, 1945, to June 15, 1946.

CONCLUSIONS OF LAW

1.  The cause of the veteran's death is not related to an 
injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1112(c)(1), 1310 (West 1991 & 
Supp. 2000); Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 4, 114 Stat. 2096, 2098-99 (2000) (to be 
codified as amended at 38 U.S.C.A. § 5107); 38 C.F.R. §§ 
3.303, 3.309(a)(c), 3.310, 3.312 (2000).

2.  The appellant's application for accrued benefits 
initially was filed more than one year after the date of 
death of the veteran; accordingly, she is not entitled to 
accrued benefits.  38 U.S.C.A. § 5121(c); 38 C.F.R. 
§ 3.1000(c) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant contends that the cause of the veteran's death 
was related to his period of service.  She has alleged that 
during service he suffered from stomach upsets and gastritis, 
precipitating factors which later developed into chronic 
peptic ulcer from which he died.  She also has indicated that 
the shrapnel wound which penetrated his left forehead had a 
direct relationship to the gastritis and chronic peptic ulcer 
which caused the veteran's death.  Additionally, the 
appellant seeks VA benefits on an accrued basis.

Initially, the Board notes that there has been a significant 
change in law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law redefines the obligations of 
VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
This law also eliminates the concept of a well-grounded claim 
and supersedes the decision of the United States Court of 
Appeals for Veterans Claims in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  

In the present case, the Board finds that the VA has 
satisfied its duties to notify and assist the appellant.  
After the appellant submitted an informal claim for VA 
benefits in June 1997, the RO sent her a letter in February 
1998 informing her that service-connected death benefits are 
not payable unless the veteran died in service or due to a 
service-connected disease or injury.  The RO also advised her 
to file a formal claim on VA Form 21-534 and enclosed the 
form for her to complete and return.  Moreover, in October 
1998, the RO requested medical records from the private 
medical facilities that the appellant identified with 
addresses.  In addition, the RO sent another letter to the 
appellant in October 1998 to inform her that, although it had 
requested such private records, it was her responsibility to 
get that information.  Lastly, the RO provided the appellant 
with the pertinent law and regulations in regard to her 
claims in the Statement of the Case dated in August 2000.  
Accordingly, this case need not be remanded for the RO to 
comply with the duties to assist and notify the appellant as 
such duties have been satisfied.

I.  Entitlement to Service Connection for Cause of Death

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein.  38 U.S.C.A. § 1110 (West 1991); 38 
C.F.R. § 3.303 (2000).

If not shown in service, service connection may be granted 
for a chronic disease if shown disabling to a compensable 
degree within one year (for Hansen's disease (leprosy) and 
tuberculosis, within three years; multiple sclerosis, within 
seven years) from the date of separation from service.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991 & Supp. 2000); 
38 C.F.R. §§ 3.307, 3.309 (2000).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2000).

In order to establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by active service was the principal 
or contributory cause of death.  38 U.S.C.A. § 1310 (West 
1991); 38 C.F.R. § 3.312(a) (2000).

In order to constitute the principal cause of death the 
service-connected disability must be one of the immediate or 
underlying causes of death, or be etiologically related to 
the cause of death.  38 C.F.R. § 3.312(b) (2000).

Contributory cause of death is inherently one not related to 
the principal cause.  In order to constitute the contributory 
cause of death it must be shown that the service-connected 
disability contributed substantially or materially; that it 
combined to cause death; that it aided or lent assistance to 
the production of death.  It is not sufficient to show that 
it casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 C.F.R. 
3.312(c).

If the service-connected disability affected a vital organ, 
careful consideration must be given to whether the 
debilitating effects of the service-connected disability 
rendered the veteran less capable of resisting the effects of 
other diseases.

There are primary causes of death which by their very nature 
are so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions, but, even in such 
cases, there is for consideration whether there may be a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  In this situation, however, 
it would not generally be reasonable to hold that a service-
connected condition accelerated death unless such condition 
affected a vital organ and was of itself of a progressive or 
debilitating nature.  38 C.F.R. § 3.312(c)(3), (4) (2000); 
Lathan v. Brown, 7 Vet. App. 359 (1995).

The RO obtained verification of the veteran's service.  
According to the Service Department, the veteran had pre-war 
service from September 15 to December 7, 1941; beleaguered 
service from December 8 to December 12, 1941; no casualty 
status from December 13, 1941 to March 31, 1945; his status 
under MPA terminated on March 31, 1945; and he had regular 
Philippine Army service from April 1, 1945, to June 15, 1946.  
Although the veteran and the appellant have indicated in 
various statements that the veteran was a prisoner of war, 
his verified service does not support this allegation.  An RO 
Memorandum for File notes that the Service Department did not 
certify any POW or guerrilla status for the veteran, and that 
his only creditable military service was from September 15, 
1941, to December 12, 1941, and from April 1, 1945, to June 
15, 1946.  The RO found that the evidence of record is 
insufficient to support a finding that the veteran meets the 
criteria of a former POW under 38 C.F.R. § 3.1(y).

The evidence of record contains a Certificate of Death 
showing that the veteran died in March 1984 at the age of 68.  
The disease or condition directly leading to death was a 
bleeding peptic ulcer.  No additional cause or other 
significant condition was noted.

The veteran's service medical records show that he had a 
chronic, sebaceous cyst in the left temporo-frontal area.  
The cyst was excised in May 1945.  In addition, the records 
show that in March 1946 he was hospitalized with the 
complaint of pain in the epigastric region radiating to the 
right iliac fussae.  He was observed for a few days for 
appendicitis.  A record notes that the veteran had acute 
abdominal pain after having eaten some meat, and that the 
pain came in paroxysms.  The final diagnosis in April 1946 
was gastritis, acute, catarrhal, cause undetermined.  He was 
returned to duty.  The remaining service medical records are 
negative for any gastrointestinal disorder or a diagnosis of 
peptic ulcer.  The discharge examination report dated in May 
1946  notes that the veteran's abdominal wall and viscera 
were normal.

A summary report of a VA hospitalization from December 1972 
to February 1973 shows that the veteran had pulmonary 
fibrosis.  It was noted that the veteran's appetite was good 
and there were no complaints or diagnosis of peptic ulcer 
disease.  A physical examination noted that the abdomen was 
flat and soft with no area of tenderness; bowel sounds were 
normoactive.  

A VA examination report dated in January 1973 is negative for 
complaints of or a diagnosis of gastritis or any other 
abdominal disorder.  No disorders involving the digestive 
system were noted.  A scar was noted above the medial half of 
the left supra-orbital region.

A March 1973 statement from a private physician, Dr. A. J., 
notes that the veteran was treated for gastritis in November 
1972.  The physician did not note the etiology of the 
gastritis.

A September 1979 statement from a private physician, Dr. J. 
M, notes that he treated the veteran for anemia 
"hypochronic," articular arthritis of both knees, and chronic 
gastritis.  Dr. J. M. did not provide an opinion as to the 
etiology of the veteran's chronic gastritis.

A July 1989 statement from Dr. M. L., a private physician, 
notes that he had treated the veteran from June to October 
1983 for several disorders, to include chronic peptic ulcer.  
The physician did not note whether this disorder was related 
to the veteran's period of service in World War II with 
USAFFE.

A June 1998 statement from a private physician, Dr. P. D., 
notes that the veteran suffered from peptic ulcer disease 
which caused his death.  The physician further noted that the 
veteran had been subjected to many stresses while serving as 
a soldier in World War II.  The physician also noted that the 
veteran was treated after the war in different clinics and 
hospitals.  He eventually developed bleeding that caused his 
death.

In an August 1998 statement, Dr. S. A., Jr., a private 
physician, noted that he had treated the veteran for peptic 
ulcer and that this ailment had been incurred in the line of 
duty during the veteran's service as a soldier of the USAFFE.  
The physician further certified that in addition to the 
peptic ulcer as a cause of his death, the veteran "died due 
to the effects of the shrapnel wound head injury located at 
the left of his fronto-parietal region of the head, which 
caused him to suffer from intermittent headaches, dizziness 
and striking pains and aggravated by his acute stomach upset 
and disorder . . . ."  A January 1999 statement from Dr. S. 
A., Jr., notes that the veteran's treatment records were 
destroyed in the June 1990 earthquake and typhoon.  In an 
undated statement received in January 1999, alleged to be a 
clinical history told by the veteran to Dr. S. A., Jr., it is 
noted that the veteran suffered a peptic ulcer during the 
Battle of Bataan because of lack of food and war shock, and 
lack of medical treatment during the war.  The physician 
indicated that since service the veteran had suffered from 
epigastric pain secondary to a peptic ulcer.

After a review of all the evidence of record, the Board finds 
that there is no probative medical evidence showing that the 
veteran had chronic gastritis or peptic ulcer disease in 
service.  The service medical records demonstrate one episode 
of acute gastritis and no chronic disorder was shown, as 
demonstrated by the negative findings on the separation 
examination report.  As noted above, only Dr. S. A., Jr., has 
indicated that the veteran had suffered epigastric pain 
secondary to peptic ulcer since service.  There are no 
clinical records available from this physician or any other 
medical evidence demonstrating that the veteran had a peptic 
ulcer since service.  There is no probative medical evidence 
of a nexus between the veteran's fatal, bleeding peptic ulcer 
and his military service.  At the time of his death, the 
veteran was not service connected for peptic ulcer disease or 
any other gastrointestinal disorder.

There is no probative medical evidence of a nexus between the 
veteran's service-connected scar on the left supraorbital 
region and his fatal, bleeding peptic ulcer.  The only 
supporting evidence are statements from the appellant.  While 
a lay person is competent to provide evidence on the 
occurrence of observable symptoms during and following 
service, such a lay person is not competent to make a medical 
diagnosis or render a medical opinion, which relates a 
medical disorder to a specific cause.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494- 495 (1992).

For the above noted reasons, the Board finds that the 
evidence is not so evenly balanced as to require application 
of the benefit of the doubt in favor of the appellant.  
Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  In 
addition, the Board finds that a preponderance of the 
evidence of record establishes that the cause of the 
veteran's death was not related to military service, either 
directly or proximately.  Accordingly, the claim for service 
connection for the veteran's cause of death must be denied.

II.  Entitlement to Accrued Benefits

Upon the death of a veteran, periodic monetary benefits to 
which he was entitled on the basis of evidence in the file at 
the date of death, and due and unpaid for a period of not 
more than two years prior to death, may be paid to his 
spouse.  38 U.S.C.A. § 5121 (West 1991 & Supp. 2000); 38 
C.F.R. § 3.1000 (2000); see also Jones v. Brown, 8 Vet. App. 
558, 560 (1996).

The statutory provisions of 38 U.S.C.A. § 5121(a) limit 
accrued benefits to amounts due based on evidence in the file 
at the time of death.  The law further provides that 
applications for accrued benefits must be filed within one 
year after the date of death.  38 U.S.C.A. § 5121(c); 
38 C.F.R. § 3.1000(c) (2000).

In this case, the appellant's application for accrued 
benefits was not filed within one year after the date of the 
veteran's death.  The veteran died in March 1984.  In July 
1998, the appellant submitted a formal claim for dependency 
and compensation, death pension and accrued benefits by a 
surviving spouse.  Accordingly, the claim for accrued 
benefits was filed almost 14 years after the veteran's death.

The Board finds that the claim for accrued benefits must be 
denied on the basis that the application for such benefits 
was not timely filed.  Accordingly, the merits of this claim 
need not be addressed.



ORDER

Service connection for the cause of the veteran's death is 
denied.

Entitlement to accrued benefits is denied.



		
	A. BRYANT
	Member, Board of Veterans' Appeals

 

